                                          Case 4:21-cv-04397-KAW Document 16 Filed 09/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ORLANDO GARCIA,
                                   7                                                       Case No. 4:21-cv-04397-KAW
                                                        Plaintiff,
                                   8                                                       ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                        90 DAYS
                                   9
                                         M POWER CO., INC.,                                Re: Dkt. No. 14
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 2, 2021, Plaintiff filed a notice of settlement. Accordingly, Plaintiff shall

                                  14   file a dismissal within 90 days of this order, absent any extension ordered by the Court.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 10, 2021

                                  17                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
